DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is responsive to the preliminary amendment filed on January 19, 2022.  As directed by the amendment: claims 1-3, 7-9, 17-19, 24, and 27 have been amended, claims 10, 11, 20-23, 25, and 28-31 have been canceled, and no new claims have been added.  Thus, claims 1-9, 12-19, 24, 26, and 27 are presently pending in the application.
Claim Objections
Claim 24 is objected to because of the following informalities:  
Claim 24 is missing a period at the end of the claim.
Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 17, and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9,408,986.
Although the claims at issue are not identical, they are not patentably distinct from each other because the difference between the patented claims and the instant claims are minor and obvious from each other.  For example, the instant claim 1 is a broader version of the patented claim 1 (i.e., the instant claim does not include the limitation that the coated sheet is converted into a cylindrical structure having multiple layers of the coated sheet to maximize surface area of the cylindrical structure and allow for passage of air through the cylindrical structure, and the cylindrical structure is formed by rolling the coated sheet into a spiral, and wherein the cylindrical structure is configured to provide sufficient electrical resistance to an applied current to resistively generate heat in an amount to volatilize at least one of THC and CBD in the coating for inhalation by a user as in the patented claim 1).  In the instant claim 1, 17, and 18, the structural elements are included in the patented claim 1 or are obvious modifications (i.e., the sheet being a flat sheet would have been obvious to one of ordinary skill in the art as of the effective filing date since flat substrates for holding drugs are well known and in order to roll the sheet into a spiral, it would be necessary to start with a relatively flat shape).  
Any infringement over the patented claims would also infringe over the instant claims.  Hence, the instant claims 1, 17, and 18 do not differ from the scope of the patented claim 1.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2, 4-9, 12-16, 19, 24, 26, and 27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 2 recites the limitation "from side to side" in line 6, which, upon review of the specification, appears to refer to the side edges of claim 1.  However, since “two sides” have also been claimed in claim 1, it is not expressly clear whether the limitation refers to the “two sides” of claim 1 or the “side edges” of claim 1.  For purposes of examination, the limitation has been interpreted as though it reads “from one side edge to an opposing side edge”.  
Claim 4 recites the limitations “the spaces on the section coating side” in line 2, “the section coating” in line 3, and “the spaces”, which appear to refer to limitations recited in claim 2, upon which claim 4 is not dependent.  Thus, there is insufficient antecedent basis for these limitations in the claim.  Furthermore, the terms “the section coating side” and “the section coating” are confusing as it is not clear whether the claim requires only a section of the side to be coated or that the side is coated in sections.  For purposes of examination, claim 4 is interpreted as though it reads: “A coated substrate according to claim 2
Claim 5 is rejected as being dependent upon claim 4.  Further, it recites “the section coating side” and “the coating section side” in lines 2-3, which is still unclear and is interpreted as though it reads “the coating side”.
Claim 6 is rejected as being dependent upon claim 4.  Further, it recites “the section coatings” in lines 4-5, which is still unclear and is interpreted as though it reads “the coating sections”.
Claim 7 is rejected as being dependent upon claim 4.  Further, it recites “the coating section side” in line 2, which is still unclear and is interpreted as though it reads “the coating side”.
Claim 8 is rejected as being dependent upon claim 4.  Further, it recites “the section coating side” in line 2, which is still unclear and is interpreted as though it reads “the coating side”.
Additionally, claim 8 recites the limitation “the multiple mesh structures” in line 2. There is insufficient antecedent basis for this limitation in the claim.
Claim 9 is rejected as being dependent upon claim 4.  Further, it recites “the sections of coating or mesh/coating” in line 2.  There is insufficient antecedent basis for the mesh since the mesh is introduced in claims 5 and 6, upon which claim 9 does not depend.
Claim 16 recites the term “may be” in line 6. Because use of the term “may be” could imply the limitation after the tern is optional, the claim is indefinite.  In other words, it is not clear by the claim language whether the single articles being removable from the cartridge and replaced by new single articles is required by the claim or is optional.  It is suggested that the limitation be amended to read “such that the single articles are configured to be removed from the cartridge…” to overcome the rejection and clarify the claim.
Claim 27 recites “the cartridge of claim 1” in line 3 and again in line 4.  There is insufficient antecedent basis for this limitation in the claim.  For purposes of examination, the limitation has been interpreted as though it reads “a cartridge comprising the coated substrate of claim 1”.  
Claims 12-15, 19, 24, and 26 are rejected based solely on their dependency to rejected claims.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 7, 12, 17, 18, and 27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McCullough (US 2015/0223523).
As to claim 1, McCullough discloses a coated substrate (Figs. 1A, 1B) comprising: a flat, electrically conductive sheet 110 (sheet of solid aluminum, paragraph [0045]) comprising two sides (top and bottom of the sheet 110), side edges (the long edges of the sheet 110, as shown in Fig. 1B) and front and back edges (the short edges as shown in Fig. 1B) and comprising on one side (top side) a coating 120 comprising one or more herbal essences (paragraph [0047]), drug component 120 can include chemicals found in raw cannabis, such as CBD or THC; see also paragraphs [0062]- [0063] describing how the THC/CBD is extracted from the cannabis containing component).  
As to claim 2, McCullough discloses that the coating comprising one or more herbal essences is separated into sections (segments 1803, 1814, 1822, 1828, Fig. 18) with spaces (where electrodes 1804, 1808, 1816 are located, see Fig. 18) free of herbal essences between the sections, each section having a length corresponding to the dimension of the sheet from the front to back edges and a width corresponding to a portion of the dimension of the sheet from side to side, the sum of the widths of the multiple sections and spaces being the dimension of the sheet from side to side (see Fig. 18, paragraphs [0123]-[0128]; it is noted that the substrate 1803 with the drug coating and electrodes will be a flat sheet before being rolled into the cylindrically shaped drug delivery cartridge).  
As to claim 3, McCullough discloses that the conductive sheet 1802 (Fig. 18) further comprises multiple conductors (electrodes 1804, 1808, 1816) positioned on the side with coating or the side without coating (paragraph [0119],[0122],[0125]).  
As to claim 4, McCullough discloses that the multiple conductors electrodes 1804, 1808, 1816 are positioned at the spaces on the section coating side (see Fig. 18, paragraphs [0119], [0122], [0125]).
As to claim 5, McCullough discloses at least one mesh structure positioned either on the side opposite the section coating side or on the coating section side (paragraph [0045] describes that the substrate can be a combination of both an aluminum sheet and aluminum mesh; thus the solid aluminum sheet will have its mesh on either the same side as the coating or the opposite side).  
As to claim 7, McCullough discloses that the conductors are positioned on the side of the sheet opposite the coating section side (see paragraph [0119], electrode can be positioned on the interior and/or exterior side of the sheet).  
As to claim 12, McCullough discloses a single article 1802 comprising the coated substrate 1803 according to claim 2 (see Fig. 18, paragraph [0116]).  
As to claim 17, McCullough discloses that the one or more herbal essences comprise at least one of CBD and THC (paragraph [0047],[0053]).  
As to claim 18, McCullough discloses that the one or more herbal essences comprise herbal extracts of one or more herbaceous plants (CBD/THC of cannabis plant, paragraph [0047],[0053]).    
As to claim 27, McCullough discloses a herbal essence delivery device (Fig. 24) suitable for production of herbal essence vapors comprising a housing 2402 with an air inlet 2404, an air outlet 2416, electronic controls 2244 (paragraph [0153], Figs. 22, 23) and an internal niche (volatilizing chamber 2408, paragraph [0151]) for holding the cartridge of claim 1 (interpreted to mean the coated substrate of claim 1 in the form of a cartridge, e.g., the rolled sheet 1802 of McCullough in Fig. 18), the housing 2402 configured to transport air from the air inlet 2404 through the cartridge 1802 and out through the air outlet 2416, the outlet being configured at least in part as a mouthpiece 2416 (paragraph [0155]).  
Allowable Subject Matter
Claims 6, 8, 9, 13-16, 19, 24, and 26 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Davidson et al. (US 2013/0276799) discloses a substrate in the form of a tape sections containing a measured amount of active substance.
Hale et al. (US 2003/0015197) and Whittle et al. (US 2005/0063686) each disclose a flat substrate coated with a drug to be heated and vaporized. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VALERIE L WOODWARD whose telephone number is (571)270-1479.  The examiner can normally be reached on Monday - Friday 8:30 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KENDRA CARTER can be reached on 571-272-9034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VALERIE L WOODWARD/Primary Examiner, Art Unit 3785